DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,6-10,14,17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180203122 A1 (Grauer et al.).
                       Claim 1, Grauer teaches a device to determine a distance of a target, the device comprising: 
                                an emitter (see figure 1 Ref 110, para 34 note System 100 comprise an illuminator 110) to emit light pulses according to a device-identifying spatial pattern (see figure 1 para 34 note specified spatial pattern 111 ); 
                                 a detector (see figure 1 Ref 120) to detect light forming an incoming spatial pattern (para 34 note a detector 120 configured to detect reflections 118 from scene 90 of the pulsed patterned light); 
                                and a processor interconnected with the emitter and the detector (see figure 1 Ref 130 is interconnected with Ref 110 and Ref 120), the processor configured to: 
                             determine whether the incoming spatial pattern is valid based on the device-identifying spatial pattern (para 34 note Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105.); 
                             and when the incoming spatial pattern is valid, determine the distance of the target based on the incoming spatial pattern (para 34 note a processing unit 130 configured to derive an image of at least a part of scene 90 within a specified range, from detected reflected patterned light pulses having a traveling time 112 that corresponds to the specified range).
 
                                    Claim 2, Grauer teaches the device of claim 1, wherein the emitter comprises: 
                        a laser to emit laser pulses (para 45 note illuminator 110 and laser); 
                         a spatial light modulator coupled to the laser to receive the laser pulses and spatially modulate the laser pulses according to the device-identifying spatial pattern (figure 2B para 43 note system 100, note  light pattern generator 140 which may be part of processing unit 130 (or of illuminator 110)) .


                              Claim 6, Grauer teaches the device of claim 1, wherein the detector comprises an array of detector cells, wherein the detector cells are configured to detect light independently (para 37 and para 79 note pixel array of detector 120).

                              Claim 7, Grauer teaches the device of claim 6, wherein, for each detector cell, light detected by the detector cell within a predetermined interval of time forms a portion of the incoming spatial pattern (para 34 note a processing unit 130 configured to derive an image of at least a part of scene 90 within a specified range, from detected reflected patterned light pulses having a traveling time 112 that corresponds to the specified range).


                              Claim 8, Grauer teaches the device of claim 1, wherein the device-identifying spatial pattern is substantially perpendicular to a direction of emission of the light pulses (see figure 1 note Ref 110 is perpendicular to emission direction).

                           Claim 9, Grauer teaches a method, in a distancing device, of determining a distance of a target, the method comprising:
                           emitting light pulses according to a device-identifying spatial pattern(see figure 1 Ref 110 para 34 note specified spatial pattern 111 ); 
                           detecting light forming an incoming spatial pattern (para 34 note a detector 120 configured to detect reflections 118 from scene 90 of the pulsed patterned light);
                           determining whether the incoming spatial pattern is valid based on the device- identifying spatial pattern (para 34 note Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105.);
                            and when the incoming spatial pattern is valid, determining the distance of the target based on the incoming spatial pattern (para 36 note distance).

                          Claim 10,  Grauer teaches the method of claim 9, wherein emitting the light pulses according to the device- identifying spatial pattern comprises: 
                      emitting, from a laser, laser pulses (para 45 note illuminator 110 and laser); 

                      receiving the laser pulses at a spatial light modulator (figure 2B para 43 note system 100, note  light pattern generator 140 which may be part of processing unit 130 (or of illuminator 110)); 
                     and spatially modulating the laser pulses according to the device-identifying spatial pattern (figure 2B para 43 note system 100, note  light pattern generator 140 which may be part of processing unit 130 (or of illuminator 110)) .

                        Claim 14, Grauer teaches the method of claim 9, further comprising, after determining the distance of the target, performing a scanning movement to a new position for determining a new distance of a new target (para 29 note illuminator 110 may be configured to illuminate scene 90 with pulsed patterned light having a specified spatial pattern 111 in a forwards direction, a backward direction, a rotating mode or in an envelope of a full hemisphere (360°, 2π), of half a hemisphere (180°, π), or of any other angular range around system 100. Para 34 note a processing unit 130 configured to derive an image of at least a part of scene 90 within a specified range, from detected reflected patterned light pulses having a traveling time 112 that corresponds to the specified range).

                              Claim 17, Grauer teaches the method of claim 9, wherein the device-identifying spatial pattern is substantially perpendicular to a direction of emission of the light pulses (see figure 1 note Ref 110 is perpendicular to emission direction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5,11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180203122 A1 (Grauer et al.).                 
                        Claim 3, Grauer teaches the device of claim 1, wherein the processor is further configured to: 
                            determine a similarity score representing a similarity of the incoming spatial pattern and the device-identifying spatial pattern (para 34 note Database 105 may comprise different objects, their characteristics (e.g., forms, reflectivity parameters) as well as correlations between objects and patterns, such as selected patterns for different objects and expected object signals for different patterns. Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105.); 
                               and when the similarity score exceeds a threshold similarity score, determine that the incoming spatial pattern is valid (para 34 note identifying object based on pattern. A person of ordinary skill in the art would understand that it is obvious that some threshold is there and based on the threshold, the object is identified).

                                     Claim 4, Grauer teaches the device of claim 3, wherein the processor is configured to determine the similarity score by determining a percentage of the incoming spatial pattern which corresponds to the device-identifying spatial pattern; and wherein the threshold similarity score is a threshold percentage (Para 34 note object is identified based on similarity between pattern. Grauer fails to explicitly teach a percentage but a person of ordinary skill in the art would understand that a percentage can be created without any undue experimentation ). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the device taught by Grauer such that it can convert the similarity between patterns to percentage because this would allow for easier comparison.

                                     Claim 5, Grauer teaches the device of claim 3, wherein the processor is further configured to discard the incoming spatial pattern when the similarity score does not exceed the threshold similarity score (para 34 note Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105. Note the processor will verify specific objects according to the expected signals. A person of ordinary skill in the art would understand that  it is obvious that if the signals are not similar to expected signal then the processor will discard it ).

                              Claim 11, Grauer teaches the method of claim 9, further comprising: determining a similarity score representing a similarity of the incoming spatial pattern and the device-identifying spatial pattern (para 34 note Database 105 may comprise different objects, their characteristics (e.g., forms, reflectivity parameters) as well as correlations between objects and patterns, such as selected patterns for different objects and expected object signals for different patterns. Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105. Para 83 note );
                           and when the similarity score exceeds a threshold similarity score, determining that the incoming spatial pattern is valid (para 34 note identifying object based on pattern. A person of ordinary skill in the art would understand that it is obvious that some threshold is there and based on the threshold, the object is identified).

                                     Claim 12, Grauer teaches the method of claim 11, wherein determining the similarity score comprises:
                               determining a percentage of the incoming spatial pattern which corresponds to the device-identifying spatial pattern (Para 34 note object is identified based on similarity between pattern. Grauer fails to explicitly teach a percentage but a person of ordinary skill in the art would understand that a percentage can be created without any undue experimentation ). It would have been obvious to one of ordinary skill in the art before the effective filling date to have modified the device taught by Grauer such that it can convert the similarity between patterns to percentage because this would allow for easier comparison.

                              Claim 13, Grauer teaches the method of claim 11, further comprising discarding the incoming spatial pattern when the similarity score does not exceed the threshold similarity score (para 34 note Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105. Note the processor will verify specific objects according to the expected signals. A person of ordinary skill in the art would understand that  it is obvious that if the signals are not similar to expected signal then the processor will discard it).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180203122 A1 (Grauer et al.) in view of US 20180100733 A1 (Thuries et al).
                                Claim 15, Grauer teaches the method of claim 9. Grauer fails but Thuries teaches wherein the method further comprises: emitting light pulses according to a broad area spatial pattern, wherein the broad area spatial pattern includes a repeating sub-pattern including the device-identifying spatial pattern ( see figure 1 Ref 6.7 and figure 2 para 42-44 note sub-pattern 6 and optical pattern 7).
                          It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of  Grauer and  Thuries and modify the device such that the device can emit light pulses according to a broad area spatial pattern, wherein the broad area spatial pattern includes a repeating sub-pattern including the device-identifying spatial pattern because digital images of the object and the reflected pattern may be captured and analyzed to determine the item's physical dimensions (Thuries para 3 ).

                           Claim 16, Grauer as modified in view of  Thuries teaches the method of claim 15, wherein determining whether the incoming spatial pattern is valid comprises:
                       determining a similarity score of a portion the incoming spatial pattern with the device-identifying spatial pattern (para 34 note Database 105 may comprise different objects, their characteristics (e.g., forms, reflectivity parameters) as well as correlations between objects and patterns, such as selected patterns for different objects and expected object signals for different patterns. Processing unit 130 may use database 105 to actively analyze the scene by searching for or verifying specific objects according to the expected signals for the illuminated patterns and by illuminating the scene with patterns corresponding to existing or expected objects, in relation to database 105.);
                         and when the similarity score exceeds a threshold similarity score, determining that the portion of the incoming spatial pattern is valid (para 34 note identifying object based on pattern. A person of ordinary skill in the art would understand that it is obvious that some threshold is there and based on the threshold, the object is identified).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645